Citation Nr: 0533210	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease 
variously diagnosed or claimed as arteriosclerosis 
hypertension, heart disease, or coronary artery disease.

3.  Whether the character of the veteran's discharge for the 
period between April 1980 and July 1986 is a bar to payment 
of VA compensation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from August 1975 to 
August 1979 and from April 1980 to July 1986.  He was 
discharged under other than honorable conditions from his 
second period of service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the RO, which denied 
entitlement to the benefits enumerated above.

The veteran testified at a travel Board hearing before the 
undersigned in June 2005.  

By December 2002 administrative decision, the RO found that 
the veteran's period of service from April 1980 to July 1986 
was under dishonorable conditions and a bar to payment of VA 
benefits.  In June 2003, the veteran filed a notice of 
disagreement.  However, as a statement of the case has not 
yet been issued on this matter, additional action by the RO 
is required as set forth below in the Remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that the RO, in the December 2002 
administrative decision, found that basic eligibility existed 
for the veteran's first period of service and that the 
veteran was entitled to Chapter 17 health care for any 
disability incurred in the line of duty during the period of 
service from April 1980 to July 1986.  These matters, having 
been resolved in the veteran's favor, are not in appellate 
status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

For the sake of clarification, the veteran's first period of 
service was from August 1975 to August 1979.  During that 
time, he was in Germany from late November 1975 to mid 
September 1976 and from late February 1978 to early August 
1979.

He alleges relevant service hospitalization records have not 
been obtained.  The RO must obtain the following in-patient 
hospital records:

*	U.S. Army General Hospital Frankfurt: July 1976 to 
September 1976.
*	Walter Reed Army Hospital: September 1976.
*	U.S. Army Hospital Ft. Gordon, Ga.: mid September to mid 
December 1976.
*	U.S. Army General Hospital Frankfurt: April to July 
1978.
*	Walter Reed Army Hospital: July to August 1978.
*	U.S. Army Hospital Ft. Gordon, Ga.: July to August 1978.

Since the veteran routinely receives VA treatment, the RO 
should associate with the claims file all Tampa VA Medical 
Center (MC) clinical records dated from September 2004 to the 
present.

The RO must make an additional attempt to obtain medical 
records from the veteran's second period of service, April 
1980 to July 1986.  Although the National Personnel Records 
Center (NPRC) has previously stated no such records are on 
file, it is certainly worth another search being done.

By December 2002 administrative decision, the RO found that 
the veteran's period of service from April 1980 to July 1986 
was under dishonorable conditions and a bar to payment of VA 
benefits.  In June 2003, the veteran filed a notice of 
disagreement.  However, the RO has not issued a statement of 
the case.  Thus, the RO must issue a statement of the case on 
this matter.  See Manlincon, supra.

Accordingly, the case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO must instruct the veteran to 
supply all evidence relevant to his 
claims that is in his possession and has 
not already been submitted to VA.

2.  The RO must obtain the following in-
patient hospital records from NPRC or any 
other appropriate agency:

*	U.S. Army General Hospital Frankfurt: 
July 1976 to September 1976.
*	Walter Reed Army Hospital: September 
1976.
*	U.S. Army Hospital Ft. Gordon, Ga.: mid 
September to mid December 1976.
*	U.S. Army General Hospital Frankfurt: 
April to July 1978.
*	Walter Reed Army Hospital: July to August 
1978.
U.S. Army Hospital Ft. Gordon, Ga.: July 
to August 1978.

3.  The RO should associate with the 
claims file all Tampa VAMC clinical 
records dated from September 2004 to the 
present.

4.  The RO must make an additional 
attempt to obtain medical records from 
the veteran's second period of service, 
April 1980 to July 1986, from NPRC or any 
other appropriate agency.  The RO should 
clearly document in a memorandum its 
efforts to secure these records in the 
event that they cannot be located.

5.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
whether the veteran's period of service 
from April 1980 to July 1986 was under 
dishonorable conditions and a bar to 
payment of VA benefits.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2005).

6.  Then, after concluding any other 
development the RO deems necessary, 
readjudicate the issues of entitlement to 
service connection for hypertension and 
heart disease.  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case.  The veteran and his representative 
should be given the opportunity to 
respond to the supplemental statement of 
the case

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice. 

This claim must be afforded expeditious treatment.

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

